Citation Nr: 1042053	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher (compensable) initial disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 decision and September 2005 notice of 
decision from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection for 
bilateral leg pain and bronchial asthma, and granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (0 percent) disability rating.  The Veteran 
appealed the assignment of an initial noncompensable rating for 
bilateral hearing loss.  The Veteran did not request a hearing 
before the Board.

In December 2008, the Board issued a decision denying service 
connection for bilateral leg pain.  As the Veteran did not appeal 
this decision in a timely fashion, service connection for 
bilateral leg pain is no longer in appellate status.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2010).  In the same document, the Board 
remanded service connection for bronchial asthma and a higher 
initial (compensable) rating for bilateral hearing loss to the 
Appeals Management Center (AMC) for further development.  In a 
July 2010 rating decision and an August 2010 notice of decision, 
the AMC granted service connection for asthma.  As this decision 
represented a full and final determination of the Veteran's 
appeal of the this issue, service connection for asthma is no 
longer in appellate status.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2010).  

Regarding the initial rating for bilateral hearing loss, the 
record indicates that the AMC complied with the Board's requests 
regarding this issue, including the issuance of an additional 
notice letter to the Veteran and the provision of a VA audiology 
examination.  As the AMC complied with the December 2008 Remand 
directives, we will proceed to render a decision on this claim.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the 
Board's duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

The Board notes that the Veterans Law Judge who signed the 
December 2008 remand is no longer with the Board.  Therefore, the 
undersigned Acting Veterans Law Judge will adjudicate the claim.  


FINDING OF FACT

For the entire initial rating period from May 9, 2005, the 
Veteran's service-connected bilateral hearing loss has never been 
manifested by worse than Level I hearing acuity in the right ear 
or worse than Level II hearing acuity in the left ear.


CONCLUSION OF LAW

For the entire initial rating appeal period from May 9, 2005, a 
compensable rating for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include (1) the Veteran's status;  (2) the existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) the degree of disability; and (5) the 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  This 
notice must also inform the Veteran that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is granted.  Id.

In this case, prior to the initial adjudication of the service 
connection claim, the Veteran was provided VCAA notice in a May 
2005 letter.  This letter informed the Veteran of the types of 
evidence not of record needed to substantiate his claim, and the 
division of responsibility between the Veteran and VA for 
obtaining evidence. 

Service connection for bilateral hearing loss has been 
established, and the appeal for a higher rating for this 
disability arises from the Veteran's notice of disagreement with 
the initial rating following the grant of service connection.  In 
March 2006, the Veteran was provided with a letter explaining 
disability rates and effective dates, as required by Dingess.  In 
such initial rating appeals initiated by a notice of 
disagreement, VA has no duty to provide additional 38 U.S.C.A. § 
5103 notice.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3)).  Because 
service connection has been granted and an initial rating for 
this disability has been assigned, the Veteran has been awarded 
the benefit sought, and such claim has been substantiated.  See 
Dingess, 19 Vet. App. at 490-91.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007) (once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial).  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to this initial rating 
appeal, because the purpose for which such notice was intended to 
serve has been fulfilled.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that VA 
acquired the Veteran's VA service treatment records to assist the 
Veteran with his claim.  The Board also notes that VA provided 
the Veteran with VA audiology examinations that were thorough and 
productive of medical findings regarding the nature and extent of 
the Veteran's bilateral hearing loss.  As such, there is no duty 
to provide an additional examination or medical opinion for this 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In view 
of the foregoing, the Board finds that VA has fulfilled its 
duties to notify and assist the Veteran in the claim under 
consideration.  

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their residual 
conditions in civilian occupations.   38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2010).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
as in this case, the severity of the disability at issue is to be 
considered during the entire period from the initial assignment 
of the disability rating to the present time.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The disability rating of a hearing loss disorder is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85. (2010).  
Under these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average pure tone hearing 
threshold level, as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles 
per second, divided by four.  This average is used in all cases 
to determine the Roman numeral designation for hearing impairment 
from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the pure tone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  38 
C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing, 
while the vertical columns represent the ear having the poorer 
hearing.  The percentage evaluation is located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of 
hearing impairment.  Under its provisions, when the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will then 
be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2010).

Initial Rating for Hearing Loss

After a review of the evidence, the Board finds that the criteria 
for an initial compensable rating for the Veteran's service-
connected bilateral hearing loss disability are not met or more 
nearly approximated for the entire rating period of appeal.  The 
Board has applied the criteria used for evaluating hearing loss 
to the findings from the VA hearing evaluations conducted in June 
2005 and July 2010.  In doing so, the Board found that neither 
test included results indicating a compensable level of hearing 
loss.  

The June 2005 VA audiology examination report revealed an average 
right ear puretone decibel loss of 35 with speech recognition of 
100 percent.  This corresponds to a numeric designation of Level 
I hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The 
Veteran had a left ear average puretone decibel loss of 24 with 
speech recognition of 100 percent.  These findings are consistent 
with Level I hearing in the left ear.  Id.  These combined 
numeric designations result in a rating of 0 percent 
(noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.

The July 2010 VA audiology examination report revealed an average 
right ear puretone decibel loss of 49 with speech recognition of 
92 percent.  This corresponds to a numeric designation of Level I 
hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The 
Veteran had a left ear average puretone decibel loss of 33 with 
speech recognition of 88 percent.  These findings are consistent 
with Level II hearing in the left ear.  Id.  These combined 
numeric designations result in a rating of 0 percent 
(noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.  

The Board notes that audiology examinations contained in the 
service treatment records indicate similar results, with puretone 
thresholds indicating severe sensorineural hearing loss at 4000 
hertz.  However, the respective audiology tests included in the 
service treatment records do not contain speech recognition 
results, allowing for rating under 38 C.F.R. § 4.85.  Moreover, 
the test results do not contain puretone threshold scores 
indicating an exceptional pattern of hearing loss as defined by 
38 C.F.R. § 4.86.  Therefore, the service treatment records also 
do not contain audiology test results indicating hearing loss of 
sufficient severity to warrant a compensable rating under 
Diagnostic Code 6100.  

The Veteran's assertions regarding his difficulties with hearing 
are credible.  Specifically, in a July 2007 statement, the 
Veteran reported functional impairment manifested by an inability 
to hear alarms at certain ranges and some telephones ringing.  
However, in determining the actual degree of disability, the 
examination findings of audiometric test scores and speech 
recognition scores are more probative of the degree of impairment 
due to hearing loss disability.  As noted above, the Court has 
noted that the assignment of disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  

In this case, application of the certified audiological test 
results to the applicable rating criteria produce a 
noncompensable rating.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, a compensable rating for the Veteran's bilateral 
hearing loss is not warranted. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  The Board also finds that, in light of the Veteran's test 
scores, the Veteran does not have an exceptional pattern of 
hearing loss as defined by 38 C.F.R. § 4.86.

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against an initial compensable for the 
Veteran's bilateral hearing loss.  As the preponderance of the 
evidence is against the claim for a higher (compensable) initial 
rating for bilateral hearing loss, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant").  

Extraschedular Consideration
	
The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board finds that the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular criteria for the 
rating of the Veteran's bilateral hearing loss is inadequate.  
Regarding the Veteran's bilateral hearing loss disability, the 
rating assigned under Diagnostic Code 6100 is based on the 
average impairment of earning capacity resulting from 
sensorineural hearing loss.  The schedular rating criteria, which 
is based on both specific, clinically measured audiometric 
testing of specific frequencies, as well as speech discrimination 
test scores that reflect actual word recognition ability, in this 
case contemplate symptomatology found within the record of 
evidence, specifically the inability to hear certain higher 
frequency sounds.  38 C.F.R. § 4.124a.  

The Board has considered the Veteran's reported functional 
impairment manifested by an inability to hear alarms at certain 
ranges and some telephones ringing.  The schedular rating 
criteria of audiometric testing measures and reflects such high 
frequency hearing loss.  Therefore, having reviewed the evidence 
and the ratings assigned, the Board finds that the evidence does 
not show such an exceptional disability picture to render the 
schedular rating criteria for the Veteran's bilateral hearing 
loss to be inadequate.  In short, the record does not indicate 
that the service-connected bilateral hearing loss causes 
impairment over 


and above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

A higher (compensable) initial disability rating for bilateral 
hearing loss is denied.  


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


